Order entered June 10, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01495-CV

           IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS

                          On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-3072-3

                                          ORDER
       We GRANT appellant’s June 8, 2015 second motion for extension of time to file

combined reply brief and ORDER the brief be filed no later than July 8, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE